Argued November 13, 1935.
The Overseers of the Poor of Susquehanna Township, Lycoming County, have appealed from an order of the Court of Quarter Sessions of that County ordering the removal of Oliver Koser, a pauper, from the Poor District of Porter Township, said county, to the Poor District of Susquehanna Township aforesaid.
The proceeding was begun by a petition filed in said court on November 2, 1932, by the Overseers of the Poor of Porter Township, which set forth, inter alia, that the said Oliver Koser was a pauper, whose legal settlement was in Susquehanna Township; that he had become a charge on the Poor District of Porter Township on or about August 29, 1932 and since that time had been maintained and cared for by the Overseers of the Poor of Porter Township.
Following an answer and a hearing in court, the court below made the order appealed from.
Without discussing in detail the various points raised by the appellants, we are of opinion that the evidence justified the averments of the petition and the findings of fact of the court below, sufficient to support the order, except in one particular, to wit, that Oliver Koser had become a charge on the Poor District of Porter Township and since on or about August 29, 1932 had been maintained and cared for by the Overseers of the Poor of that Township.
The record disclosed, and the court below found, that on September 1, 1932 an Order of Relief was issued by two justices of the peace of Lycoming County, upon oath of Edna Koser, directed to the Overseers of the Poor of Porter Township requiring them to take charge of the said Oliver Koser, and furnish him with such medical and other relief as his distressed condition might call for. There was no other evidence that he had *Page 392 
become a charge on Porter Township Poor District or had been maintained by it. The petitioners and the court below evidently thought that the order of relief was sufficient evidence to establish the averments in the petition that he had become a charge on the Poor District of Porter Township and had been maintained and cared for by it.
They overlooked the fact that the General Poor Relief Act of 1925 (Act of May 14, 1925, P.L. 762) provides in section 2 (h) that the authority of justices of the peace to grant orders of poor relief is expressly withdrawn. The order of the court below, consequently, rests on no support as respects the necessary and material proof that Oliver Koser had become a charge on the Poor District of Porter Township and had been maintained and cared for by the Overseers of the Poor of that Township. It must be reversed and the record returned to the court below for further evidence on this essential matter.
Order reversed and record remitted to the court below for further hearing as to whether Oliver Koser had become a charge on and been maintained and cared for by the Poor District of Porter Township.